Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit continuation in part for application no. 15/894,945 dated 2/13/2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the  The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 1, the claim recites the following, each of which renders the claim indefinite:
“the ROI image” (unclear antecedent basis, is it the captured ROI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark et al (U.S. Patent Pub. No. 2020/0380672, hereafter referred to as Clark) in view of Chefd’hotel et al (U.S. Patent Pub. No. 2017/0169567, hereafter referred to as Chefd’hotel).

Regarding Claim 1, Clark teaches a method for predicting reprogramming status of cells at a time step in a temporal sequence from a microscopic image of one or more cells, comprising the steps of, 
(a) for every pixel of the microscopic image, capturing an image of a region of interest (ROI) of the pixel (paragraph 120, paragraph 121, Clark teaches outputting the pixels values and determining the region of interest.); 
(b) applying a trained convolutional neural network (CNN) model to the captured ROI image to calculate the respective probabilities of the pixel belonging to any of a plurality of classes (paragraph 121, paragraph 122, Clark teaches capturing images and determining cells in the region of interest for classification.), wherein each of the plurality classes indicates a cell clustering pattern of the ROI image (paragraph 121, paragraph 122, paragraph 123, paragraph 124, Clark teaches determining a whether the tcells are actually in such parameters.).
Clark does not explicitly disclose (c) processing the probabilities of the plurality of classes at the pixel by a trained long short-term memory (LSTM) network; and (d) producing a plurality of predicted probability maps respectively indicating the probabilities of the plurality of classes for every pixel of the microscopic image at the time step.
paragraph 46, Chefd’hotel teaches using the probability map for the cells and pixels for determine the map results.); and (d) producing a plurality of predicted probability maps respectively indicating the probabilities of the plurality of classes for every pixel of the microscopic image at the time step (paragraph 62, Chefd’hotel teaches that each target feature mapping is mapped to a feature map and then to all the layers are connected using the CNN).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark by incorporating probability maps of the neural network that is taught by Chefd’hotel, to make the invention that captures cell images and then performs image processing to determine the classification via a neural network; thus, one of ordinary skilled in the art would be motivated to combine the references since these techniques are limited to automatic nucleus detection rather than membrane detection. Since immune cell markers such as CD3 and CD8 for universal T-cells and cytotoxic T-cells respectively are membrane markers, the stain shows a ring appearance rather than the blob appearance of a nucleus (paragraph 10, Chefd’hotel).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 3, Clark in view of Chefd’hotel discloses wherein the ROI image has a pixel size that is at least 113 by 113 pixels (paragraph 120, Clark teaches the ROI is at least 1024 X 1024, thus, if the ROI is larger, it would read on the claim limitation).  


In regards to Claim 4, Clark in view of Chefd’hotel discloses (1) selecting a region of a CNN training image as a CNN template image (paragraph 56-paragraph 60, Chefd’hotel teaches using patch extraction of the trained CNN); (2) manually classifying the CNN template image to one of the plurality of classes (paragraph 114, paragraph 120, paragraph 142, Clark teaches manually training the images using thresholding.); (3) producing a CNN training set comprising a plurality of CNN template images from a plurality of CNN training images by repeating steps (1) and (2); and (4) using the plurality of CNN template images of the CNN training set as inputs to train a CNN architecture to produce the trained CNN model (paragraph 56-paragraph 60, paragraph 69, paragraph 79, Chefd’hotel teaches making models from the different layers of pixels of the CNN.).  


In regards to Claim 5, Clark in view of Chefd’hotel discloses wherein the plurality of CNN template images are divided into a first set of CNN template images and a second set of CNN template images, and in the step (4), the method comprises the steps of, using the first set of CNN template images to calculate a plurality of parameters of the CNN model (paragraph 87-paragraph 92, paragraph 143, paragraph 144, Clark); using the second set of CNN template images to calculate a plurality of error vectors of the plurality of parameters; and using the error vectors to re-calculate the parameters (paragraph 87-paragraph 92, paragraph 143, paragraph 144, Clark).  


In regards to Claim 6, Clark in view of Chefd’hotel discloses wherein the trained LSTM network is established by a LSTM training method comprising the steps of, (1) selecting a region of a LSTM training image as a LSTM template image (paragraph 120, paragraph 121, Clark); (2) applying the trained CNN model to the LSTM template image to calculate the respective probabilities of the plurality of classes for every pixel of the LSTM template image (paragraph 120-paragraph 125, Clark); (3) producing a LSTM training set comprising a plurality of LSTM template images from a plurality of LSTM training images by repeating steps (1) and (2) (paragraph 120-paragraph 130, Clark); and (4) using the probabilities of the plurality of classes at each pixel of LSTM template images of the LSTM training set as inputs to train a LSTM architecture to produce the trained LSTM network (paragraph 139-paragraph 143, Clark).


In regards to Claim 8, Clark in view of Chefd’hotel discloses tangible computer-readable storage medium, encoded with computer-readable instructions for executing the method of claim 1 (paragraph 164, Clark).  	

In regards to Claim 9, Clark teaches a system for predicting the reprogramming status of cells at a time step in a temporal sequence from a microscopic image of one or more cells, comprising, 
an apparatus configured to obtain a microscopic image of one or more cells (paragraph 169, Clark); and 
paragraph 165, Clark) to perform the method of claim 1 (Please see the rejection of Claim 1 for the method steps.).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clark in view of Chefd’hotel in view of Chukka et al (U.S. Patent Pub. No. 2020/0342597, hereafter referred to as Chukka).

Regarding Claim 2, Clark in view of Chefd’hotel teaches a cell imaging system.
Clark in view of Chefd’hotel does not explicitly disclose (e) converting the microscopic image into a gray-level image according to the plurality of predicted probability maps; and (f) determining the reprogramming status of the gray-level image.  
Chukka is in the same field of art of cell imaging via image processing. Further, Chukka teaches (e) converting the microscopic image into a gray-level image according to the plurality of predicted probability maps (paragraph 109, paragraph 110, Chukka teaches determining the gray level images.); and (f) determining the reprogramming status of the gray-level image (paragraph 109, paragraph 110, paragraph 111, Chukka teaches determining the grayscale imaging.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Clark in view of Chefd’hotel by including the converting of images to gray scale that is taught by Chukka, to make the invention that captures cells images then performing gray scale imaging on the cells and then uses the neural network for cell classification; thus, one of ordinary skilled in the art would be motivated to combine the references since tumors often contain infiltrates of immune 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/ONEAL R MISTRY/
Examiner, Art Unit 2665